Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Applicant’s Pre-brief request received on January 20, 2021 has been fully considered and entered. Based on a panel decision, prosecution is now reopen. An office action with new grounds or rejection is provided below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-30 are rejected under 35 U.S.C. 103 as being unpatentable over by Douady-Pleven et al. (US Patent Application Publication no. 2017/0347044) in view of Rastogi et al. (US Patent no. 8,411,971).

Regarding claims 1 and 11, Douady-Pleven discloses a computer implemented method and system for encoding data comprising a renderer, wherein the renderer records a video sequence comprised of a plurality of frames (See [0008], lines 2-10); and an encoder that records the encoder quality settings (See [0183] “Image signal processing based encoding hints for bitrate control may include the image signal processor generating encoding hints, such as scene complexity metrics, and storing the encoding hints, such as scene complexity metrics, and storing the encoding hints in a shared memory ….single pass.” and [0207]),  wherein the encoder quality settings are used to hint the encoder to code the video sequence (See [0211], “The encoder 1040 may receive the encoding hints, such as by reading the source image indications 1072, and may utilize the encoding hints to encode the image or video, or one or more portions thereof.  For example, the image signal processor 1020 may determine one or more scene 
complexity metrics for a video, a frame, or a portion of a frame, such as one or more blocks, and may include the scene complexity metrics in the image indications 1062 stored in the memory 1030 as encoding hints, and [0223]). The average frame frame size for the sorted plurality of cells is disclosed in ([0197]).
	It is noted that Douady-Pleven is silent about normalizing the encoder quality settings as specified in the claims.
	However, Rastogi teaches normalized encoder quality settings are used to hint the encoder to code the video sequence (See Rastogi col. 1, lines 52-59, col. 2, lines 42-60, and col. 5, lines 4-21).
	Therefore, it is considered obvious that one skilled in the art, before the effective filing date of the claimed invention, would recognize the advantage of modifying the method and system of Douady-

As per claims 21 and 26, A system for encoding data comprising: a server, wherein the server: records one or more playthroughs (See Douady-Pleven [0008] and [0060]);  sorts a plurality of frames from the one or more playthroughs into a plurality of cells (See Douady-Pleven [0006], [0034]and [0060]); collects a list of the sorted frames (See [0008], lines 2-10 and [0032]); calculates an average frame size for the sorted plurality of cells (See Douard-Pleven [0123], [0197] and [0214]), encoding one or more frame (See Douardy-Pleven [0073] and [0123]).
It is noted that Douady-Pleven is silent about normalized encoder quality setting for each of the plurality of cells; wherein the per-cell normalized encoder quality settings are used to hint an encoder to code a video sequence.
However, Rastogi teaches normalized encoder quality setting for each of the plurality of cells; wherein the per-cell normalized encoder quality settings are used to hint an encoder to code a video sequence as specified in the claims (See Rastogi col. 1, lines 52-59, col. 2, lines 42-60, and col. 5, lines 4-21).
Therefore, it is considered obvious that one skilled in the art, before the effective filing date of the claimed invention, would recognize the advantage of modifying the method and system of Douady-Pleven by incorporating Rastogi’s teachings to provide normalized encoder quality setting for each of the plurality of cells; to provide normalized encoder quality settings for each of the plurality of cells; wherein the per-cell normalized are used to hint an encoder to code video sequence.  The 

As per claims 2 and 12, the combination of Douady-Pleven and Rastogi further teaches wherein the encoder codes the video sequence in a mode that optimizes the encoder quality settings (See Douardy [0153], [0155] and [0235]).

As per claims 3 and 13, the combination of Douady-Pleven and Rastogi further teaches a multi-pass mode (See Douady [0119] and [0182]).

As per claims 4-5, 14-15, and 25, the combination of Douady-Pleven and Rastogi further teaches normalized quality settings to the frames of the video sequence (See Rastogi col. 1, lines 52-59, col. 2, lines 42-60, and col. 5, lines 4-21).

As per claims 6 and 16, the combination of Douady-Pleven and Rastogi further teaches wherein the encoder hinted for each of the frames in the video sequence (See Douardy [0235]).

As per claims 7, 17, 22, 24, 27 and 29, the combination of Douady-Pleven and Rastogi further teaches wherein the encoder quality settings are recorded as a heatmap or look-up-table (See Douady [0310], lines 1-12, [0124] and [0323] and Rastogi col. 1, lines 52-59, col. 2, lines 42-60, and col. 5, lines 4-21). The motivation for performing such a modification in Douardy-Pleven is to control to encode a particular media file in a given format that is associated with a particular compression algorithm as taught by 

As per claims 8 and 18, the combination of Douady-Pleven and Rastogi further teaches wherein video sequences is spatially related (Douady [0201]).

As per claims 9, 19, and 23, the combination of Douady-Pleven and Rastogi further teaches wherein the normalized encoder quality settings hint the encoder to balance the bandwidth of the video sequence (See Douardy-Pleven [0285] “The encoder 1340 may perform quantization to quantize the transform coefficients …the bandwidth utilization for the encoded data or both.” and Rastogi col. 1, lines 52-59, col. 2, lines 42-60, and col. 5, lines 4-21). The motivation for performing such a modification in Douardy-Pleven is to control to encode a particular media file in a given format that is associated with a particular compression algorithm as taught by Rastogi in col. 2, lines 42-49 by normalizing perceptual quality in media compression (See Rastogi col. 4, lines 43-48).

As per claims 10 and 20, the combination of Douady-Pleven and Rastogi further teaches wherein the video sequences is a real-time cutscene or a pre-rendered cutscene (See Douardy-Pleven [0183]).

As per claims 28 and 30, the combination of Douady-Pleven and Rastogi further teaches wherein the average frame size is associated with one of the per-cell normalized encoder quality settings (See Douardy-Pleven [0150] and [0151], lines 1-12).


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey F Harold can be reached on 571-272-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GIMS S PHILIPPE/Primary Examiner, Art Unit 2424